IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-11197
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

BRENSON STOVALL,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:99-CR-175-1
                           No. 4:99-M-157-ALL
                       --------------------
                          August 23, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.

PER CURIAM:*

     Brenson Stovall appeals the district court's denial of his

pro se Fed. R. Crim. P. 33 motion for a new trial.     The district

court denied the motion because Stovall had failed to demonstrate

the existence of newly discovered evidence meriting a new trial.

Stovall does not argue on appeal that the district court abused

its discretion in denying the motion for new trial, and he has

therefore abandoned the only issue properly before this court on

appeal.   See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-11197
                                  -2-

1993).   Stovall instead argues for the first time on appeal that

his counsel rendered ineffective assistance.    Inasmuch as this

claim was not raised in the district court, this court will not

consider it.     See United States v. Higdon, 832 F.2d 312, 314 (5th

Cir. 1987).

     In light of the abandonment of the only issue that could be

raised on appeal, this appeal is frivolous; it is therefore

DISMISSED.     See 5th Cir. R. 42.2.